Citation Nr: 1757406	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-34 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for post-surgery residuals of pulmonary tuberculosis, status post right lower lobectomy, to include as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Jones, Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active service from August 1945 to August 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal was before the Board in March 2017 at which time the previously denied claim of service connection for service connection for post-surgery residuals of pulmonary tuberculosis, status post right lower lobectomy was reopened and the underlying service connection claim was remanded for additional evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's March 2017 remand directives, the Veteran was to be afforded a VA examination for the purpose of obtaining an opinion regarding the etiology of any current respiratory disability.

The Veteran was provided a VA examination in April 2017 at which time benign or malignant neoplasm or metastasis for respiratory system (lung mass/tuberculosis) was assessed.  In the accompanying May 2017 VA medical opinion, the examiner indicated that there was no medical evidence that the Veteran has any current respiratory disability that was incurred during active service, or was a result of an in-service disease, event, or injury, to include asbestos exposure.  Although the examiner provided general information regarding asbestos-induced lung disease and tuberculosis which appears to have been cut and pasted from an electronic medical treatise, she failed to explain how this information was pertinent to the Veteran's case or otherwise provide a rationale to support her finding that the Veteran's diagnosed respiratory disability was not related to his period of active service, to include asbestos exposure.  

In light of the foregoing, remand for full compliance with the Board's prior remand is warranted.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's respiratory disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  An additional VA examination may be provided if deemed appropriate.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current respiratory disability was incurred in service or is otherwise causally related to his active service or any incident therein, to include asbestos exposure.  For purposes of this opinion, please treat the Veteran's recollections of asbestos exposure aboard the U.S.S. Wyoming as credible.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

2.  After completing the above action and any other development deemed appropriate, readjudicate the service connection claims on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



